IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
WARREN JOHNSON, )
)
Plaintiff, )
)
V. )
)
CITY OF DALLAS, et al., )
)
Defendants. ) Civil Action No. 3:19-CV-0180-C

ORDER

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge advising that Plaintiff's request for preliminary injunctive relief
regarding the removal of the plinth, the seating, and the stairs is moot and should be denied as
such. Plaintiff has failed to file any objections and the time to do so has now expired.

The Court has reviewed the Findings, Conclusions, and Recommendation for clear error
and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation
are hereby ADOPTED as the findings and conclusions of the Court. Accordingly, Plaintiff's
request for preliminary injunctive relief regarding the removal of the plinth, the seating, and the
stairs is hereby DENIED AS MOO} .

SO ORDERED this Mb day of May, 2019.

\ AY
SAM BR’ CUMMIN if
R UNITEDATATES 7, T JUDGE

 
 
   
  

 
 
 

 
